 1   SHEBAR LAW FIRM
     Steven M. Shebar (pro hac vice)
 2   steveshebar@shebarlaw.com
     0N370 Fanchon Street
 3   Wheaton, IL 60187
     Telephone: 708.434.5669
 4
     Attorneys for Plaintiff
 5
     MORGAN, LEWIS & BOCKIUS LLP
 6   Brian C. Rocca, Bar No. 221576
     brian.rocca@morganlewis.com
 7   Geoffrey T. Holtz, Bar No. 191370
     geoffrey.holtz@morganlewis.com
 8   Cristina A. Ashba, Bar No. 294065
     cristina.ashba@morganlewis.com
 9   One Market, Spear Street Tower
     San Francisco, California 94105-1596
10   Telephone: 415.442.1000
     Facsimile: 415.442.1001
11
     Attorneys for Defendant
12

13                                    UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                          OAKLAND DIVISION

16

17   TSA USA LLC,                                     Case No. 4:17-cv-03536-HSG

18                             Plaintiff,             Hon. Haywood S. Gilliam Jr.

19                  v.                                JOINT STIPULATION AND
                                                      [PROPOSED] ORDER EXTENDING
20   UBER TECHNOLOGIES, INC.,                         TIME TO COMPLETE DISCOVERY
                                                      IN LIGHT OF COVID-19 TRAVEL
21                             Defendant.             AND WORK RESTRICTIONS

22

23

24

25

26

27

28
                                                            JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING
                                                             TIME TO COMPLETE DISCOVERY IN LIGHT OF COVID-19
                                                                               TRAVEL AND WORK RESTRICTIONS
                                                                            Case No. 4:17-cv-03536-HSG
 1          Pursuant to Rule 6-2 of the Civil Local Rules for the Northern District of California

 2   (“Local Rules”), Plaintiff TSI USA, LLC and Defendant Uber Technologies, Inc., by their

 3   respective undersigned counsel of record, hereby submit their Joint Stipulation Extending Time to

 4   Complete Discovery in Light of COVID-19 Travel and Work Restrictions.

 5          1.      This Court has previously set deadlines to complete discovery, with the most

 6   recent order setting a deadline of March 16, 2020 (ECF 112).

 7          2.      The parties have been engaged in discovery, with requests for production,

 8   interrogatories, and a number of depositions completed. The parties have also stipulated to

 9   remove a number of witnesses from their respective witness lists to narrow the scope of necessary

10   discovery. A small number of depositions that were delayed due to travel schedules and by

11   agreement were set to be completed the last week of March and early April, with no other

12   changes to the currently scheduled dates.

13          3.      Due to travel advisories and work restrictions put in place as a result of the

14   COVID-19 virus, including most recently a broad order to “shelter in place” in Bay Area

15   counties, where all counsel for defendant reside and one counsel for plaintiff resides, and because

16   the remaining deposition witnesses with one exception reside outside of California, it is not

17   practicable to complete the remaining discovery before the travel and work restrictions are lifted.

18   Counsel have engaged in ongoing meet and confers about the feasibility of further case activity

19   under the current circumstances, and agree that temporarily holding such activity in abeyance will

20   help protect the health and well-being of the parties, witnesses and counsel.

21          4.      Because the duration of the current restrictions is presently unknown, the parties

22   will meet and confer to discuss the prompt conclusion of outstanding discovery when practicable

23   to do so.

24          5.      THEREFORE, the parties, through their undersigned counsel, stipulate as follows,

25   and request that the Court enter an Order providing for the following:

26                  a. All currently noticed depositions are off calendar and stayed until further

27                      stipulation and/or order;

28
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING
                                                                   TIME TO COMPLETE DISCOVERY IN LIGHT OF COVID-19
                                                      2                              TRAVEL AND WORK RESTRICTIONS
                                                                                  Case No. 4:17-cv-03536-HSG
 1                  b. Other outstanding fact discovery, as well as the exchange of expert reports, if

 2                      any, are stayed until further stipulation and/or order;

 3                  c. No later than 30 days from this stipulation, the parties agree to meet and confer

 4                      in good faith to propose new deadlines for the remaining fact discovery and

 5                      expert reports which are stayed and to discuss whether any future deadlines

 6                      should be continued to a later date. As soon as it is practicable to do so, the

 7                      parties will present to the Court, by stipulation or otherwise, proposals for a

 8                      new deadline to complete the remaining discovery.

 9
     IT IS SO STIPULATED.
10

11
     Dated: March 17, 2020                             By               /s/ Geoffrey T. Holtz
12                                                                       Geoffrey T. Holtz 1

13                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                       Attorneys for Defendant
14
     Dated: March 17, 2020                             By               /s/ Steven M. Shebar
15                                                                        Steven M. Shebar

16                                                     SHEBAR LAW FIRM
                                                       Attorneys for Plaintiff
17

18

19                                        [PROPOSED] ORDER

20

21          PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23   Dated: _______________________________
                       3/18/2019
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27   1
       Geoffrey T. Holtz, the filer of this document, hereby attests that he obtained the concurrence of
28   the other signatory, Steven M. Shebar, prior to its filing.
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING
                                                                   TIME TO COMPLETE DISCOVERY IN LIGHT OF COVID-19
                                                       3                             TRAVEL AND WORK RESTRICTIONS
                                                                                  Case No. 4:17-cv-03536-HSG
